DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2018-028915 filed February 21, 2018 as required by 37 CFR 1.55.
Receipt is also acknowledged of the WIPO publication of PCT/JP2019/005514 filed February 15, 2019, WO 2019/163661.
Claim Status
Claims Filing Date
October 18, 2022
Amended
1
Pending
1-16
Withdrawn
10, 11, 15, 16
Under Examination
1-9, 12-14


	Applicant argues the claim 1 amendment limiting the M content is supported by [0056] and limiting the Cu content is supported by Examples 14-16 in Table 3 of the PG Publication of applicant’s application, US 2020/0377982 (Remarks pg. 5 paras. 1-2).
Withdrawn Abstract Objection
The following objection is withdrawn due to abstract replacement:
The abstract uses legal phraseology.
Response to Arguments
Tian
Applicant’s claim amendments and arguments, see Remarks pg. 6 para. 4, filed October 18, 2022, with respect to Tian have been fully considered and are persuasive.  The rejection of Tian has been withdrawn. 
	The applicant persuasively argues amended claim 1 requires Cu in a particular range that is not disclosed or suggested by Tian (Remarks pg. 6 para. 4).
Baolong
Applicant’s claim amendments and arguments, see Remarks pg. 7 paras. 2-3, filed October 18, 2022, with respect to Baolong have been fully considered and are persuasive.  The rejection of Baolong has been withdrawn.
The applicant persuasively argues the M content is Baolong is more than 0 to 0.03 (i.e. 3.0 at%) (Baolong [0048]), whereas the amended claims require 0.050 to 0.100, such that the teaching of Baolong is outside the claimed range (Remarks pg. 7 paras. 2-3). 
Unexpected Results
Applicant's arguments filed October 18, 2022 with respect to criticality of the claimed Cu range have been fully considered but they are not persuasive.
The applicant argues applicant’s Table 3 establishes criticality of the Cu range because Examples 14 and 16 with 0.005 and 0.020 Cu content have a significantly lower coercive force Hc than Example 3 with 0.000 Cu content and Example 13 with 0.001 Cu content (i.e. below the claimed Cu content) and Examples 14 and 16 have high saturation magnetic flux density Bs and low coercive force Hc compared to Comparative Example 5 with 0.030 Cu content (i.e. above the claimed Cu content) (Remarks pg. 6 para. 5).
The examiner respectfully disagrees. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence must be commensurate in scope with the claims which the evidence is offered to support.” MPEP 716.02(d). In the instant case, the examples in Table 3 of applicant’s specification have an M of only Zr and have the same values for M (Zr) and Si. These examples 3 are not commensurate in scope with the composition of claim 1. None of the examples include an M of Nb, Hf, Ta, Mo, or W. The values for M do not span the entirety of the claimed range of 0.050 to 0.100. The values for Si also do not span the entirety of the claimed range of 0.020 to 0.175. The examples are silent to the presence of Co, Ni, Ti, V, Mn, Ag, Zn, Al, Sn, As, Sb, Bi, rare earths, C, and Ge, elements whose presence is commensurate in scope with claim 1. Therefore, the showing of unexpected results have been reviewed and the evidence does not provide sufficient support on whether or not it occurs over the entire claimed range. MPEP 716.02(d).
Double Patenting
	The applicant argues a terminal disclaimer was filed with respect to the rejection of claims 1-9 and 12-14 over claims 1, 3, and 6 of US Patent No. 10,847,292 (Remarks pg. 7 para. 6).
	The terminal disclaimer filed October 18, 2022 lists US Pat. No. 10,847,292 and was also approved on October 18, 2022. The associated double patenting rejection has been overcome and withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US 4,985,089).
Regarding claims 1-9, Yoshizawa teaches an Fe-based soft magnetic alloy powder (1:7-13) with a composition that overlaps with that claimed (2:63-68, 1-10, 3:61-68, 4:All, 5:1-59). Yoshizawa teaches elements present in atomic %, whereas the claims recite atomic ratio. Atomic ratio is equivalent to atomic %/100. Since the individual amounts of elements overlap with those claimed, the Fe+X1+X2 and Fe amounts also overlap. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
 Element
Symbol
Claim 1
Claims 2-9
Yoshizawa at%
Fe
1-(alpha+beta)
1-(0 to 0.55)
-
Balance
X1: Co, Ni
alpha
≥0
0
M: 0 to 0.5
X2: Ti, V, Mn, Ag, Zn, Al, Sn, As, Sb, Bi, RE
beta
≥0
0
M’’: 0 to 0.10
Fe+X1+X2
1-(a+b+c+d+e)
-
0.730 to 0.930
See rejection
M: Zr, Nb, Hf, Ta, Mo, W
a
0.050 to 0.100
-
M’: 0.001 to 0.30
Si
b
0.020 to 0.175
-
0 to 0.30
Cu
c
0.005 to 0.020
-
0.001 to 0.03
X3: C, Ge
d
0 to 0.100
-
X: 0 to 0.10
B
e
0 to 0.030
0 to 0.010
0 to 0.001
0 to 0.25


Regarding claims 12 and 13, Yoshizawa teaches at least 50% of the alloy structure being fine crystalline particles have an average particle size of 500 angstroms (50 nm) or less (3:10-20, 5:60-68, 6:1-11). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 14, Yoshizawa teaches forming a ribbon (6:32-40, 46-48, 58-61).
Related Art
Sakakima (US 4,904,543)
	Sakakima teaches a soft magnetic material (1:8-13) of FexSiyNzTw where x is 0.70 to less than 0.97, y is 0.01 to 0.20, z is 0.01 to 0.15, and w is 0.01 to 0.10, where T is at least one of Nb, Ta, Ti, Zr, Hf, Cr, Mo, and W (3:1-18).
Kim (Kim. Fabrication of high permeability, low loss soft magnetic material. KR 9709414. STN Abstract.)
	Kim teaches an FeXBY metal amorphous material where Fe is 0.80 to 0.95, X is Zr at 0.03 to 0.15, B is Hf and/or Si at 0.02 to 0.10, and Y is Ag at 0.001 to 0.05 (STN abstract).
Tsuchiya (US 2011/0265915)
	Tsuchiya teaches an Fe-based soft magnetic alloy ([0003]) with an alpha-Fe crystal phase that is equal to or smaller than 50 nm with a composition of Fe100-x-uJxRu, where R is Si and J is Nb, x is 0 to 0.06 and u is 0.17 to 0.25 ([0010], [0011]) manufactured in the form of a ribbon ([0061], [0095]).
Herzer (US 2015/0255203)
	Herzer teaches a nanocrystalline alloy based on iron for a soft magnet strip (i.e. ribbon) with at least 50 at% (i.e. 0.50) Fe, at most 4 at% (i.e. 0.04) Nb, and at most 20 at% (0.20) Si ([0014]) with a nanocrystalline structure in which at least 50 vol% of the grains have a mean size smaller than 100 nm ([0024]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735